 Case 2:21-cv-00010-JRG Document 20 Filed 03/05/21 Page 1 of 9 PageID #: 353




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

                                                 )
ERICSSON INC., AND                               )
TELEFONAKTIEBOLAGET LM                           )
ERICSSON,                                        )
                                                 )
                        Plaintiffs,              )
                                                   Civil Action No. 2:21-cv-10-JRG
                                                 )
          v.                                     )
                                                   JURY TRIAL
                                                 )
SAMSUNG ELECTRONICS CO., LTD.,                   )
AND SAMSUNG ELECTRONICS                          )
AMERICA, INC.,                                   )
                                                 )
                        Defendants.              )
                                                 )

                       JOINT MOTION FOR STAY OF PROCEEDINGS

          Ericsson Inc., Telefonaktiebolaget LM Ericsson, and Ericsson AB (collectively,

“Ericsson”) and Samsung Electronics Co., Ltd. and Samsung Electronics America, Inc.

(collectively, “Samsung”) jointly move the Court to stay this proceeding in its entirety. Eight of

the twelve asserted patents have been asserted by the parties in instituted proceedings pending

before the U.S. International Trade Commission (“ITC”). The parties have conferred and jointly

move for a mandatory stay of proceedings pursuant to 28 U.S.C §1659 as to the eight patents also

being litigated before the ITC (collectively, the “ITC patents”), and respectfully request a

discretionary stay of the proceedings relating to the remaining four patents (collectively, the “non-

ITC patents”).

     I.        FACTUAL AND PROCEDURAL BACKGROUND

          On January 15, 2021, Ericsson filed this action, asserting six patents—U.S. Patent No.

8,301,149 (“the ’149 patent”); U.S. Patent No. 9,037,166 (“the ’166 patent”); U.S. Patent No.

9,107,082 (“the ’082 patent”); U.S. Patent No. 9,509,605 (“the ’605 patent”); U.S. Patent No.

                                                 1
 Case 2:21-cv-00010-JRG Document 20 Filed 03/05/21 Page 2 of 9 PageID #: 354




9,692,682 (“the ’682 patent”); and U.S. Patent No. 10,172,066 (“the ’066 patent”) (the “Asserted

Patents”)—against Samsung (Counts I-VI). (Dkt. No. 1.) On the same day, Ericsson filed a

complaint at the ITC asserting four of the six Asserted Patents—the ’166 patent, ’082 patent, ’605

patent, and ’682 patent—against Samsung.              (See In the Matter of Certain Cellular

Communications Infrastructure Systems, Components Thereof, and Products Containing Same,

Inv. No. 337-TA-1248 (“Inv. 1248”), Inst. of Inv. (Feb. 16, 2021); attached hereto as Exhibit A.)

On February 16, 2021, the ITC instituted investigation on all four Asserted Patents. (Id.)

          On February 4, 2021, Samsung filed its Answer and Counterclaims in this action, asserting

declaratory judgment counterclaims of non-infringement and invalidity of the Asserted Patents

(Counterclaims I-II) and patent infringement counterclaims on six patents—U.S. Patent No.

9,748,243 (“the ’243 patent”), U.S. Patent No. 9,018,697 (“the ’697 patent”), U.S. Patent No.

9,048,219 (“the ’219 patent”), U.S. Patent No. 9,761,719 (“the ’719 patent”), U.S. Patent No.

10,797,397 (“the ’397 patent”), and U.S. Patent No. 8,265,714 (“the ’714 patent”) (the

“Counterclaim Patents”)—against Ericsson (Counterclaims III-VIII). (Dkt. No. 7.) That same

day, Samsung filed a complaint at the ITC asserting four of the six Counterclaim Patents—the

’243 patent, ’697 patent, ’219 patent, and ’719 patent—against Ericsson. (See In the Matter of

Certain Semiconductor Devices, Wireless Infrastructure Equipment Containing the Same, and

Components Thereof, Inv. No. 337-TA-1254 (“Inv. 1254”), Inst. of Inv. (March 4, 2021); attached

hereto as Exhibit B.) On March 4, 2021, the ITC instituted investigation on all four Counterclaim

Patents. (Id.)

    II.        ARGUMENT

          A.     The Court Must Stay the Proceedings as to the ITC Patents

          Pursuant to the mandatory stay provisions of 28 U.S.C. § 1659, the Court must stay each

of Ericsson’s patent infringement Counts II-V, Samsung’s patent infringement Counterclaims III-

                                                  2
 Case 2:21-cv-00010-JRG Document 20 Filed 03/05/21 Page 3 of 9 PageID #: 355




VI, and portions of Samsung’s declaratory judgment Counterclaims I and II, all of which involve

the same eight patents pending before the ITC.

       Section 1659 mandates a stay of district court proceedings with respect to claims involving

the same issues and parties that are also involved in ITC proceedings, upon request of an ITC

respondent. 28 U.S.C. § 1659(a) (“… the district court shall stay, until the determination of the

Commission becomes final, proceedings in the civil action with respect to any claim that involves

the same issues involved in the proceeding before the Commission….”). A Section 1659 stay is

mandatory and non-discretionary. See Fuji Photo Film Co., Ltd, v. Benun, 463 F.3d 1252, 1256

(Fed. Cir. 2006) (“[T]he district court must await a final decision from the Commission before

proceeding with its action.”). The mandatory stay remains in effect “until the determination of the

Commission becomes final.” 28 U.S.C. § 1659(a).

       ITC Inv. 1248 addresses the same issues as Ericsson’s Counts II-V and Samsung’s

declaratory judgment counterclaims of non-infringement and invalidity (Counterclaims I-II)

because they address the same exact patents: Ericsson’s ’166, ’082, ’605, and ’682 patents. ITC

Inv. 1248 involves all parties to Ericsson’s infringement claims: Plaintiffs Ericsson Inc. and

Telefonaktiebolaget LM Ericsson are the complainants in Inv. 1248, and Defendants Samsung

Electronics Co., Ltd. and Samsung Electronics America, Inc. are the respondents in Inv. 1248.

(Exhibit A at 2-3.)     Similarly, ITC Inv. 1254 addresses the same issues as Samsung’s

Counterclaims III-VI because they address the same exact patents: Samsung’s ’243, ’697, ’219,

and ’719 patents, respectively.    ITC Inv. 1254 involves most of the parties to Samsung’s

infringement counterclaims: Counterclaim-Plaintiffs Samsung Electronics Co., Ltd. is one of the

complainants in Inv. 1254, and Counterclaim-Defendants Ericsson Inc. and Telefonaktiebolaget

LM Ericsson are the respondents in Inv. 1254 (in addition to Ericsson AB). (Exhibit B at 2-3.)



                                                 3
    Case 2:21-cv-00010-JRG Document 20 Filed 03/05/21 Page 4 of 9 PageID #: 356




Thus, Section 1659 mandates a stay of the proceedings as to the ITC patents.

         B.     The Court Should Exercise Its Discretion to Stay the Proceedings as to the
                Non-ITC Patents

         District courts have the inherent power to stay proceedings. See Landis v. N. Am. Co.,

299 U.S. 248, 254 (1936) (“[T]he power to stay proceedings is incidental to the power inherent

in every court to control the disposition of the causes on its docket with economy of time and

effort for itself, for counsel, and for litigants.”). This District applies a three-factor test when

considering whether to issue a stay pending the resolution of an ITC investigation with respect

to patents not asserted in the ITC proceeding: (1) whether a stay would unduly prejudice or

present a clear tactical disadvantage to the non-moving party; (2) the stage of the litigation; and

(3) whether a stay will simplify issues in the litigation. See Black Hills Media, LLC v. Samsung

Elecs. Co., Ltd., No. 2:13-CV-379-JRG-RSP, Dkt. 63 at 1 (E.D. Tex. Mar. 17, 2014) (granting

discretionary stay pending ITC investigation); Nokia Techs. Oy v. Apple Inc., No. 2:16-cv-

01441-JRG, Dkt. 32 (E.D. Tex. Mar. 3, 2017) (granting discretionary stay pending ITC

investigation).1 Here, all three factors strongly favor staying the claims relating to the four non-

ITC patents: Ericsson’s Counts I and VI, Samsung’s corresponding declaratory judgment

Counterclaims I and II, and Samsung’s patent infringement Counterclaims VII-VIII.

         First, the parties move to stay jointly; neither would be unduly prejudiced or

disadvantaged by a stay.

         Second, the litigation is in its infancy. Ericsson filed its complaint less than two months

ago, and Samsung answered only a month ago. No discovery has started. The Court has not



1
       This District’s approach is consistent with other jurisdictions. See SZ DJI Tech. Co. v. Autel
Robotics USA LLC, No. CV 16-706-LPS, 2019 WL 1244948, at *1 (D. Del. Mar. 18, 2019)
(applying same three factors); Arris Enters. LLC v. Sony Corp., No. 17-CV-02669-BLF, 2017 WL
3283937, at *2 (N.D. Cal. Aug. 1, 2017) (same).
                                                   4
    Case 2:21-cv-00010-JRG Document 20 Filed 03/05/21 Page 5 of 9 PageID #: 357




yet held a case management conference. Courts routinely grant stays in more mature cases. See

Black Hills Media, No. 2:13-CV-379-JRG-RSP, Dkt. 63 at 2 (discovery had commenced); Alza

Corp. v. Wyeth, No. 9:06-CV-156, 2006 WL 3500015, at *2 (E.D. Tex. Nov. 21, 2006) (factor

“heavily” favored stay where trial date had been set and discovery had commenced).

         Third, judicial efficiency favors a stay because the ITC actions may resolve the parties’

disputes altogether.    As the Court is aware, the parties previously fully resolved global

litigation—including cases pending in this District—after the ITC heard two of the parties’

cases.2 Upon completion of the ITC’s investigations, the parties dismissed all pending litigation

and entered into a global settlement and cross-license. (See Case No. 6:12-cv-00894, Dkt. 77;

6:12-cv-00895 Dkt. 60.) Similarly, here, the ITC investigations may obviate the need for further

litigation of the Asserted Patents and Counterclaim Patents in this District.

         Even if the parties are unable to finally resolve all their disputes upon completion of the

ITC investigations, allowing the Court and parties to litigate all or some subset of the twelve

asserted patents together once the ITC proceeding concludes would be more efficient. This is

because products accused with respect to the non-ITC patents, i.e., infrastructure equipment and

components thereof, are also accused with respect to one or more of the ITC patents. Thus,

failure to stay the non-ITC patent-related claims would create proceedings on two separate tracks

for similar accused products requiring duplicative discovery and potentially duplicative motions

practice. A stay would avoid these added burdens on the Court and parties. See Black Hills

Media, No. 2:13-CV-379-JRG-RSP, Dkt. 63 at 2 (“judicial efficiency favors a stay” pending ITC




2
       See Certain Elec. Devices, Including Certain Wireless Commc’n Devices, Tablet
Computers, Media Players and Televisions, and Components Thereof, Inv. No. 337-TA-862
(U.S.I.T.C.); see also Certain Wireless Commc’ns Equip. and Articles Therein, Inv. No. 337-TA-
866 (U.S.I.T.C).
                                                  5
 Case 2:21-cv-00010-JRG Document 20 Filed 03/05/21 Page 6 of 9 PageID #: 358




proceedings given “common issues of both law and fact that are best considered in a single

proceeding”); Chart Trading Dev., LLC v. Tradestation Grp., Inc., No. 6:15-cv-1136-JDL, 2016

WL 1246579, at *4 (E.D. Tex. Mar. 29, 2016) (granting stay pending post-grant proceedings

where “issues before the Court will be greatly streamlined and duplicative resources will not

have been wasted”); Graphic Props. Holdings, Inc. v. Toshiba Am. Info. Sys., Inc., No. CV 12-

213-LPS, 2014 WL 923314, at *2 (D. Del. Mar. 5, 2014) (granting stay to avoid “duplicative

discovery” and “substantially reduce the amount of duplicative time and effort the parties and

the Court will have to put into these cases”). Thus, the Court should stay the entire case until the

ITC investigations are complete to avoid unnecessary waste of party, third-party, and judicial

resources that will inevitably result if this case is litigated on two different tracks.

    III.   CONCLUSION

        For the foregoing reasons, Ericsson and Samsung respectfully request that the Court grant

this joint motion and stay all proceedings on Ericsson’s claims (Counts I-VI) and Samsung’s

counterclaims (Counterclaims I-VIII) until the determination of the ITC becomes final.




                                                   6
Case 2:21-cv-00010-JRG Document 20 Filed 03/05/21 Page 7 of 9 PageID #: 359




Dated: March 5, 2021                     Respectfully submitted,


 /s/ Melissa R. Smith                    /s/ Thomas M. Melsheimer
Melissa R. Smith                         Thomas M. Melsheimer
State Bar No. 24001351                   Texas Bar No. 13922550
GILLAM & SMITH, LLP                      tmelsheimer@winston.com
303 South Washington Avenue              M. Brett Johnson
Marshall, Texas 75670                    Texas Bar No. 00790975
Telephone: (903) 934-8450                mbjohnson@winston.com
Facsimile: (903) 934-9257                Michael A. Bittner
Email: melissa@gillamsmithlaw.com        Texas Bar No. 24064905
                                         mbittner@winston.com
Gregory S. Arovas, P.C.                  J. Travis Underwood
Todd M. Friedman, P.C.                   Texas Bar No. 24102587
greg.arovas@kirkland.com                 tunderwood@winston.com
todd.friedman@kirkland.com               WINSTON & STRAWN LLP
KIRKLAND & ELLIS LLP                     2121 North Pearl Street, Suite 900
601 Lexington Avenue                     Dallas, TX 75201
New York, New York 10022                 Telephone: (214) 453-6500
Telephone: (212) 446-4800
Facsimile: (212) 446-4900                Samuel F. Baxter
                                         Texas State Bar No. 01938000
Edward C. Donovan, P.C.                  sbaxter@McKoolSmith.com
edward.donovan@kirkland.com              Theodore Stevenson, III
F. Christopher Mizzo, P.C.               Texas State Bar No. 19196650
chris.mizzo@kirkland.com                 tstevenson@mckoolsmith.com
KIRKLAND & ELLIS LLP                     Nicholas Mathews
1301 Pennsylvania Ave. N.W.              Texas State Bar No. 24085457
Washington, D.C. 20004                   nmathews@McKoolSmith.com
Telephone: (202) 389-5000                MCKOOL SMITH, P.C.
Facsimile: (202) 389-5200                300 Crescent Court Suite 1500
                                         Dallas, TX 75201
David Rokach                             Telephone: (214) 978-4000
david.rokach@kirkland.com
KIRKLAND & ELLIS LLP                     ATTORNEYS FOR PLAINTIFFS
300 North LaSalle
Chicago, IL 60645
Telephone: (312) 862-2000
Facsimile: (312) 862-2200




                                     7
Case 2:21-cv-00010-JRG Document 20 Filed 03/05/21 Page 8 of 9 PageID #: 360




Paul Zeineddin
pzeineddin@axinn.com
AXINN, VELTROP & HARKRIDER
LLP
950 F. Street, N.W.
Washington, DC 20004
Telephone: (202) 912-4700
Facsimile: (202) 912-4701

ATTORNEYS FOR DEFENDANTS




                                     8
 Case 2:21-cv-00010-JRG Document 20 Filed 03/05/21 Page 9 of 9 PageID #: 361




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 5, 2021, a true and correct copy of the above and foregoing

document has been served on all counsel of record who are deemed to have consented to

electronic service via the Court’s CM/ECF system.



                                                    /s/ Melissa R. Smith
                                                    Melissa R. Smith



                             CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that counsel for Plaintiffs and counsel for Defendants

have complied with Local Rule CV-7(h) by conferring, and all parties agree to filing this as a

joint motion.


                                                    /s/ Melissa R. Smith
                                                    Melissa R. Smith




                                                9
